                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    LAWRENCE JOHNSON,                                    CASE NO. C19-0901-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    THE LINCOLN NATIONAL LIFE
      INSURANCE COMPANY,
13
                             Defendant.
14

15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ stipulation regarding the case schedule
19   (Dkt. No. 16). Having thoroughly considered the stipulation and relevant record, the Court
20   hereby ORDERS that:
21      1. The status conference scheduled for October 22, 2019 is hereby VACATED;
22      2. Dispositive motions shall be filed no later than January 24, 2020 and shall be noted for
23           the Court’s consideration on March 6, 2020;
24      3. Responses shall be filed by February 21, 2020; and
25      4. Replies shall be filed no later than March 6, 2020.
26      //


     MINUTE ORDER
     C19-0901-JCC
     PAGE - 1
 1        DATED this 15th day of October 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0901-JCC
     PAGE - 2
